TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          ORDER RENDERED DECEMBER 7, 2018



                                      NO. 03-18-00144-CV


                                 Charles W. Sullivan, Appellant

                                                  v.

           Arguello Hope & Associates, PLLC; Philip K. Broderick, Individually;
            Andres A. Arguello, Individually; Samantha Fenwick, Individually;
                      Schavon J. Jahn; and Albert Zavala, Appellees


            APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
             REVERSED AND RENDERED—OPINION BY JUSTICE PURYEAR



This is an appeal from the order signed by the district court on February 21, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s order imposing sanctions. Therefore, the Court reverses the district court’s order and

renders judgment that the motion for sanctions be denied. The appellee shall pay all costs

relating to this appeal, both in this Court and in the court below.